                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
vs.                                        )   CRIMINAL NO. 19-00184-CG
                                           )
SANTOS TECUM-SON                           )
                                           )
       Defendant.                          )

                       ACCEPTANCE OF GUILTY PLEA
                       AND ADJUDICATION OF GUILT

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge entered on August 15, 2019 (Doc. 16) and without any objection having been

filed by the parties, the plea of guilty of the Defendant to Count 1 of the Indictment

is now accepted, and the Defendant is ADJUDGED guilty of the offense re-entry of

removed alien in violation of Title 8, U.S.C., § 1326(a). A sentencing hearing has

been scheduled for September 11, 2019 at 10:00 a.m., to be held in Courtroom 3B,

United States Courthouse, Mobile, Alabama.

      The United States Marshal is ORDERED to produce Defendant for said

hearing.

      DONE and ORDERED this 6th day of September, 2019.


                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
